Name: 2007/368/EC,Euratom: Decision of the representatives of the governments of the Member States of 23 May 2007 appointing a Judge to the Court of First Instance of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2007-05-31

 31.5.2007 EN Official Journal of the European Union L 139/32 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 23 May 2007 appointing a Judge to the Court of First Instance of the European Communities (2007/368/EC, Euratom) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Article 224 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 140 thereof, Whereas: In accordance with the provisions of the Treaties, every three years there is a partial replacement of the members of the Court of First Instance of the European Communities for a term of office of six years. For the period from 1 September 2007 to 31 August 2013, the Governments of the Member States should appoint a further Judge in addition to the 12 Judges appointed on 25 April 2007, HAVE DECIDED AS FOLLOWS: Article 1 Mr Santiago SOLDEVILA FRAGOSO is hereby appointed Judge to the Court of First Instance of the European Communities for the period from 1 September 2007 to 31 August 2013. Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 23 May 2007. The President W. SCHÃ NFELDER